Citation Nr: 0601212	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE


Entitlement to increased rating for lumbosacral strain 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to April 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

The veteran's spine disability is manifested by degenerative 
disc disease, radiculopathy in the right lower extremity and 
limitation of motion; flexion is to 30 degrees, with pain; 
extension is to 15 degrees, with pain; bilateral flexion is 
to 20 degrees; with pain, right rotation is limited to 25 
degrees; left rotation is limited to 20 degrees.


CONCLUSION OF LAW

The criteria for a 60 percent rating for degenerative disc 
disease of the lumbar spine have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, 38 C.F.R. § 4.71a Diagnostic Code 5292 (effective 
prior to September 26, 2003), Diagnostic Code 5293 (effective 
from to September 23, 2002 to September 25, 2003), Diagnostic 
Code 5295 (effective prior to September 25, 2003), Diagnostic 
Code 5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in September 
2002, prior to the issuance of the rating decision currently 
on appeal.  Accordingly, the AOJ has timely complied with the 
VCAA's notice requirements.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the 
September 2002 letter referred to above informed the veteran 
of information and evidence needed to substantiate and 
complete a claim for an increased rating for his service 
connected low back disorder.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via Statement of the Case 
and Supplemental Statement of the Case.  Pelegrini, 18 Vet. 
App. at 121.  

Also, the September 2002 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  The RO informed the veteran that it would obtain 
records in the custody of a Federal agency and that while the 
RO would assist the veteran in obtaining other records that 
it was the veteran's responsibility to obtain them.  38 
C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when necessary.  38 
C.F.R. § 3.159(c)(4)(i) (2005).  The RO has all of the 
veteran's service medical records, and has obtained all of 
the veteran's VA medical records.  The veteran did not 
indicate the presence of any other medical records.  VA has 
provided the veteran with several medical exams in 
furtherance of his claim.  

Based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.
Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average industrial 
impairment.  38 U.S.C.A. § 1155 (West 2005).  The veteran 
filed his claim prior to September 23, 2002 and VA has 
evaluated the veteran's back condition under many diagnostic 
codes.  Separate diagnostic codes identify the various 
disabilities.  

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but the 
Board shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of lumbar spine) (in effect prior to September 23, 
2002), severe limitation of motion warrants a 40 percent 
evaluation, moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation, and slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  

The Board has also evaluated the veteran's condition under 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (intervertebral disc 
syndrome) and 5295 (lumbosacral strain) (in effect prior to 
September 23, 2002).  Under Diagnostic Code 5293, pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
evaluation.  Severe intervertebral disc syndrome, with 
recurring attacks and with intermittent relief, warrants a 
40 percent evaluation.  Moderate intervertebral disc syndrome 
with recurring attacks warrants a 20 percent evaluation, mild 
intervertebral disc syndrome warrants a 10 percent 
evaluation, and postoperative cured intervertebral disc 
syndrome is noncompensable. 

Under the old Diagnostic Code 5295, severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent evaluation.  Lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilaterally, in the standing 
position, warrants a 20 percent evaluation.  With 
characteristic pain on motion, a 10 percent evaluation is 
warranted and with slight subjective symptoms only, a 
noncompensable evaluation is warranted.  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Using the criteria effective September 23, 2002, for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted, with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted, with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.

Using the criteria effective September 23, 2002 under 
Diagnostic Code 5293, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect from September 23, 2002 until September 
26, 2003)

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The new criteria applies 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2004), unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.  With unfavorable ankylosis of the 
entire thoracolumbar spine, a 50 percent evaluation is 
warranted.  Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent evaluation is warranted.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; (2) 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent evaluation is 
warranted.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; (2) 
a combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
(3) with muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
(4) vertebral body fracture with loss of 50 percent or more 
of the height, a 10 percent evaluation is warranted.

Under the criteria effective today, the VA is to evaluate 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  For VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  The VA is to round each range of 
motion measurement to the nearest five degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The VA is to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Under the current criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243). 

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the most recent rule indicates that the notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003. 

Analysis

On VA examination in January 2001, the veteran was diagnosed 
as having chronic lumbar strain superimposed on degenerative 
joint and degenerative disc disease with history of 
compression fracture at L5, service-related, status post L4-5 
laminectomy for herniated disc and osteophytosis at L4-5 and 
L5-S1.  Physical examination revealed limited range of 
motion.  Flexion was to 40 degrees; extension was to 5 
degrees; lateral bending was to 20 degrees in both directions 
and rotation was 20 degrees in both directions.  Straight leg 
raises were negative.  Motor testing revealed quadriceps and 
anterior tibial group to be 4/5.  Sensation was diminished in 
the right lateral and calf foot.  During flare-ups of pain, 
the examiner expected additional motion loss at 25 to 30 
degrees of forward flexion as well as moderate incoordination 
involving the right lower extremity secondary to limping and 
diminished endurance and weakness, graded as moderate, 
secondary to radicular symptoms.  

On VA examination in January 2004, the veteran was diagnosed 
as having an L5 compression fracture, with degenerative disc 
disease and laminotomy at L4-5 on the right side.  The 
veteran was further diagnosed with subacute S1 radiculopathy, 
which was asymptomatic at that time, and superimposed muscle 
spasms in the lumbar spine.  Electromyography revealed L4-5 
radiculopathy and S1 radiculopathy.  The examiner opined that 
the veteran's neurological problems at S1 were not related to 
his in-service injury giving rise to the current claim, but 
that the neurological problems at L4-5 were related to his 
in-service injury giving rise to the present claim.  The 
veteran walked with a slight limp and had normal sensation, 
5/5 strength in dorsiflexion, plantar flexion, inversion, 
eversion, knee flexion/extension, hip flexion/extension.  
Reflexes were also normal.  

A 2004 MRI revealed evidence of a right sided laminotomy at 
the L4-5 level, and enhancement of the anterior epidural 
space, likely postoperative in nature.  MRI further revealed 
a small right sided disc protrusion, and minimal compression 
of the thecal sac.  At the L5-S1 level there was right sided 
paracentral disc protrusion as well as osteophyte and 
degenerative facet disease.  The S1 nerve root was slightly 
displaced and there was right-sided lateral recess stenosis.

The veteran's neurological symptoms are slight, but present.  
At the veteran's latest examination, he reported that he 
occasionally had some decrease of sensation in the lateral 
aspect of his lower right leg.  The veteran was able to walk 
short distances without pain, less than two to three minutes 
in duration, and was being able to stand no more than 5 
minutes.  The veteran used a cane to assist in ambulation and 
reported that he has on occasion lost his balance and fallen 
due to incoordination and fatigue caused by his disorder.  
The veteran reported no problems with bed activities, eating, 
grooming, bathing, toileting or bladder functions.  While the 
veteran's S1 radiculopathy was asymptomatic on exam in 
January 2004, the veteran's L4-5 radiculopathy was 
symptomatic and appears to give the veteran little relief, as 
there are numerous references thereto in the veteran's 
treatment records.  Competent medical evidence, as discussed 
above, states that it is at least likely as not that  the 
veteran's L4-5 neurological problem is associated with his 
service-connected low back disorder.  

Regarding range of motion at the January 2004 VA examination, 
flexion was to 30 degrees, with pain.  Lateral flexion was to 
20 degrees bilaterally, with pain.  Rotation was limited to 
25 degrees to the right and 20 degrees to the left.  
Extension was to 15 degrees with minimal pain.  

The veteran is currently evaluated at 40 percent disabling 
and under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (in effect 
prior to September 23, 2003).  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (in effect prior to September 23, 2003)  
, Diagnostic Code 5295 (in effect prior to September 23, 
2003), Diagnostic Code 5293 (in effect September 22, 2002 to 
September 25, 2003) the highest rating attainable Is 40 
percent.  Accordingly, he veteran cannot receive a higher 
rating under any of these codes because 40 percent is the 
highest rating that can be assigned thereunder.  The Board 
finds that there is no evidence of any unusual circumstances, 
such as such as marked interference with employment or 
frequent periods of hospitalization related to this service-
connected disorder that would warrant extraschedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Accordingly, the veteran is not entitled to a higher rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (in effect 
prior to September 23, 2003).

The veteran's low back disability warrants a 60 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(intervertebral disc syndrome).  The veteran has been 
diagnosed with degenerative disc disease that seriously 
limits his range of motion.  The veteran constantly 
experiences pain due to this disorder and has been diagnosed 
as having radiculopathy of the right lower extremity as a 
symptom of thereof.  The veteran experiences little relief 
from his radiculopathy, reporting that it is always there 24 
hours a day.  MRI and electromyography confirm the veteran's 
neurological problems.   Because the veteran has been 
diagnosed as having degenerative disc disease that severely 
limits his motion and as having slight neurological problems 
associated therewith, the Board finds that the veteran's 
condition warrants a 60 percent rating.  Analysis under any 
other applicable Diagnostic Code does not provide a greater 
rating. 

The veteran is not entitled to a rating in excess of 60 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5242 (2004) because there is no evidence of ankylosis of 
the spine or entire thoracolumbar spine.  The veteran's spine 
retains a degree of flexibility, albeit limited.  Likewise, 
the veteran is not entitled to a higher rating based on 
incapacitating episodes.  There is no evidence that the 
veteran's low back disorder has caused him at least six weeks 
of bed rest during the past twelve months prescribed by a 
physician.  At most, the veteran would be entitled to a 40 
percent evaluation because forward flexion of the lumbar 
spine is limited to 30 degrees. Id. 

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2004) 
VA is required to evaluate neurological disabilities 
separately.  Accordingly, because the weight of the evidence 
supports the conclusion that the neurological problem of the 
veteran's right lower extremity is associated with his 
service-connected low back disorder, an evaluation thereof is 
necessary under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2005), which provides for rating paralysis of the sciatic 
nerve.  

Although the veteran's neurological symptoms would increase 
his rating to 50 percent, the highest and prevalent rating 
comes under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective from to September 23, 2002 to September 25, 2003).  
As discussed above, the neurological component of the 
veteran's disability is manifested by sensory loss and mild 
incoordination, fatigue and weakness.  Accordingly, the board 
finds that the veteran's neurological disability is properly 
classified as mild and a separate 10 percent rating thereof 
would be appropriate.  Nonetheless, the Board can only 
evaluate the veteran under one version of the rating 
schedule, and the highest evaluation that the veteran could 
receive under the latest regulations is 50 percent, comprised 
of a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5242 (2005) for degenerative disc disease and 
10 percent for mild paralysis of the sciatic nerve under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  See Wanner 
v. Principi, 17 Vet. App. 4 (2003).  The veteran will 
therefore be solely rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective from to September 23, 2002 to September 
25, 2003).  


ORDER

Entitlement to a 60 percent rating for a low back disorder 
from is granted subject to the laws and regulations governing 
payment of monetary awards.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


